DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,884,537. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below the claims are similar.
Current Application# 17/122,620
Patent Number 10,884,537
1. A method for performing an operation, comprising: detecting, by a touchscreen 
Claim 1: A method for performing an operation, comprising: detecting, by a 

wherein the pressing force track information is used to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen;
determining, by the touchscreen device, an operation corresponding to the pressing force track information,
determining, by the touchscreen device, an operation corresponding to the pressing force track information,
according to a current touch operation application scenario and correspondences between pressing force track information and operations;
according to a current touch operation application scenario and correspondences between pressing force track information and preconfigured operations;
and performing, by the touchscreen device, the operation.
and performing, by the touchscreen device, the operation corresponding to the pressing force track information.

3. An apparatus for performing an operation, comprising: a detection unit, located in a touchscreen device, 
Claim 6: An apparatus for performing an operation, comprising: a detection unit, located in a touchscreen device, 

wherein the pressing force track information is used to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen;
a determining unit, located in the touchscreen device, configured to determine an operation corresponding to the pressing force track information, according to a current touch operation application scenario and correspondences between pressing force track information and operations;
a determining unit, located in the touchscreen device, configured to determine an operation corresponding to the pressing force track information, according to a current touch operation application scenario and correspondences between pressing force track information and preconfigured operations;
and an execution unit, located in the touchscreen device, configured to perform the operation.

and an execution unit, located in the touchscreen device, configured to perform the operation corresponding to the pressing force track information.

5. A touchscreen device, comprising a memory, a processor, and a transceiver, located in the touchscreen device, is configured to store program code to be executed by the processor;
Claim 11: A touchscreen device, comprising: a processor; and a memory 
located in the touchscreen device, is configured to call the program code stored in the memory, and perform operations according to the program code:
wherein the processor configured to call the program code stored in the memory, and to perform operations according to the program code,
detecting pressing force track information of a user on a touchscreen, wherein the pressing force track information is used to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen;
detecting pressing force track information of a user on a touchscreen, wherein the pressing force track information is used to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen,
determining an operation corresponding to the pressing force track information, according to a current touch operation application scenario and correspondences between pressing force track information and operations; and performing the operation.
determining an operation corresponding to the pressing force track information, according to a current touch operation application scenario and correspondences between pressing force track information and preconfigured operations; and performing the operation corresponding to the pressing force track information.



	Although, Claim 5 of the current application additionally recites the term “transceiver” and the limitations of “memory located in the touch screen device” and “processor located in the touchscreen device”. The prior art references of Burcham (U.S. Patent No. 9,922,347) teaches a transceiver 508 and a memory 504 located in the touchscreen device 400 and a processor 510 located in the touchscreen device 400.
	 Claims 2, 4, and 6 of the current Application are similar to the Claims 2, 7, and 12 of the U.S. Patent No. 10,884,537.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohki (U.S. Pub. No. 2018/0107377).
As to claim 1, Ohki teaches a method for performing an operation ([0058], lines 1-5), comprising: 

determining, by the touchscreen device, an operation corresponding to the pressing force track information ([0066], lines 1 – [0067], line 3), according to a current touch operation application scenario and correspondences between pressing force track information and operations (the determination unit 130 takes the current touch operation and compares the pressure of the current touch operation with a preconfigured operations of threshold value set during the force track information shown in Fig. 4, [0068], lines 1-14); and performing (140), by the touchscreen device, the operation ([0069], lines 1-8). 
As to claim 3, Ohki teaches an apparatus (100) for performing an operation ([0058], lines 1-5), comprising: 
a detection unit (110), located in a touchscreen device (20), ([0064], lines 1-5), configured to detect pressing force track information of a user on a touchscreen (Fig. 4, tracking the user’s pressure on the screen), wherein the pressing force track information is used to represent a change of a pressing force level in a process in which the user continuously presses the touchscreen (Fig. 4, the user’s amount of force on the display is measured as the user touches the screen continuously during a period of time); 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohki in view of Burcham (U.S. Patent No. 9,922,347).
As to claim 5, Ohki teaches a touchscreen device (100), comprising 
a memory (34 and 36), a processor (32), wherein the memory, located in the touchscreen device (Fig. 1, the memory is located inside the touchscreen device 100), is configured to store program code to be executed by the processor ([0060], lines 1-4); and the processor, located in the touchscreen device (Fig. 1, the CPU is located inside 
determining (130) an operation corresponding to the pressing force track information ([0066], line 1 – [0067], line 3), according to a current touch operation application scenario and correspondences between pressing force track information and operations (the determination unit 130 takes the current touch operation and compares the pressure of the current touch operation with a preconfigured operations of threshold value set during the force track information shown in Fig. 4, [0068], lines 1-3); and performing the operation ([0069], lines 1-8). 
Ohki does not teach a transceiver,
Burcham teaches a transceiver (508),
.

Allowable Subject Matter
Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to because the prior art references do not teach continuously detecting, by the touchscreen device, a touch behavior of the user on the touchscreen, and obtaining a pressing force of the user on the touchscreen in one touch process, to obtain at least one pressing force value, wherein the touch process is a process in which the user starts touching the touchscreen until the user stops touching the touchscreen; 
Claim 4 is objected to because the prior art references do not teach to continuously detect a touch behavior of the user on the touchscreen; the obtaining module, located in the touchscreen device, is to obtain a pressing force of the user on the touchscreen in a touch process, to obtain at least one pressing force value, wherein the touch process is a process in which the user starts touching the touchscreen until the user stops touching the touchscreen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (U.S. Pub. No. 2018/0284915) teaches a touch screen having a force touch technology.
Im (U.S. Pub. No. 2009/0027353) teaches a pressure sensor array input apparatus.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691